In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00387-CV
     ___________________________

JOHN PETER ROBERTSON, III, Appellant

                      V.

  SARAH ANNE ROBERTSON, Appellee


  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-698381-21


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Unopposed Motion to Set Aside Default

Final Decree of Divorce.” In that motion, Appellant represents that the parties have

entered into a mediated settlement agreement (MSA), and pursuant to the terms of

that MSA, Appellant asks us to set aside the trial court’s final divorce decree and to

remand the case for entry of a new judgment in conformity with the parties’

agreement.1 Based on this unopposed representation of the terms of the MSA,2 we

are of the opinion that the motion should be granted.

      1
        Appellant’s motion also references the need for “further proceedings” in the
trial court. To the extent that Appellant is seeking abatement of the case for further
proceedings in addition to seeking vacatur, Texas Rule of Appellate Procedure
42.1(a)(2) does not permit both. Allen v. Brown, No. 02-11-00274-CV, 2011 WL
5515465, at *1 n.2 (Tex. App.—Fort Worth Nov. 10, 2011, no pet.) (per curiam)
(mem. op.) (recognizing that Rule 42.1(a)(2) “permits us [either] to set aside the trial
court[’]s judgment and remand the case to the trial court for rendition of judgment in
accordance with the agreement or to abate the appeal and permit proceedings in the
trial court to effectuate the agreement; we cannot do both”); see Tex. R. App. P.
42.1(a)(2)(B), (C). Appellant’s motion does not indicate which Subsection of Rule
42.1(a)(2) he intends to rely upon, but based on the motion’s title and primary request
for relief, we interpret the motion as a request to set aside the trial court’s judgment
under Subsection (B). Cf. Billy Thomas & Paisano Ready Mix, Inc. v. Reese, No. 02-18-
00338-CV, 2019 WL 984174, at *1 (Tex. App.—Fort Worth Feb. 28, 2019, no pet.)
(mem. op.) (resolving motion under Subsection (B) where agreed motion requested
relief under Subsections (A) and (B)); Allen, 2011 WL 5515465, at *1 n.2 (resolving
motion under Subsection (B) where parties requested relief under Subsections (B) and
(C)); Acosta v. Kay, No. 02-11-00396-CV, 2011 WL 5247880, at *1 & n.2 (Tex. App.—
Fort Worth Nov. 3, 2011, no pet.) (per curiam) (mem. op.) (resolving motion under
Subsection (B) where joint motion requested relief under Subsections (A), (B), and
(C)).
                                           2
      We set aside the trial court’s judgment without regard to the merits and remand

this case to the trial court for rendition of judgment in accordance with the parties’

MSA. Tex. R. App. P. 42.1(a)(2)(B); see Innovative Off. Sys., Inc. v. Johnson, 911 S.W.2d

387, 388 (Tex. 1995) (order) (granting agreed motion by setting aside lower courts’

judgments and remanding case for judgment in accordance with settlement); Billy

Thomas & Paisano Ready Mix, Inc., 2019 WL 984174, at *1 (similar, noting that parties’

MSA was not on file with the appellate court).



                                                      Per Curiam

Delivered: April 21, 2022




      2
       Neither party has filed a copy of the MSA in this court.
                                           3